PER CURIAM:
Stanley D. Legum appeals the district court’s order confirming an arbitration award against Legum and dismissing this action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Legum v. Smith Barney, Inc., No. 2:06-cv-00542-WDK-TEM (E.D.Va. Apr. 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.